 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CESAR CORTES individually, and on                   Case No.: 20CV2375-GPC(DEB)
     behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER DENYING DEFENDANT’S
13                                                       AMENDED MOTION TO COMPEL
     v.                                                  ARBITRATION
14
     CABRILLO CREDIT UNION, and DOES
15                                                       [Dkt. No. 29.]
     1 through 5, inclusive,
16                                    Defendant.
17
18         Before the Court is Defendant’s amended motion to compel arbitration. (Dkt. No.
19   29.) Plaintiff filed an opposition and Defendant replied. (Dkt. Nos. 30, 31.) Based on
20   the reasoning below, the Court DENIES Defendant’s amended motion to compel
21   arbitration.
22                                          Background
23         Plaintiff Cesar Cortes (“Plaintiff” or “Cortes”) filed a putative class action
24   complaint against Defendant Cabrillo Credit Union (“Defendant” or “Cabrillo”) alleging
25   violations of the Electronic Fund Transfer Act, Regulation E, 12 C.F.R. § 1005 et seq.
26   and violation of California’s Unfair Competition Law, California Business & Professions
27   Code section 17200. (Dkt. No. 1.) Around October 23, 2017, Plaintiff visited the
28

                                                     1
                                                                                 20CV2375-GPC(DEB)
 1   Cabrillo Credit Union to obtain an auto loan. (Dkt. No. 30-1, Cortes Decl. ¶ 2.) In order
 2   to obtain a loan, Defendant required that an account be opened. (Id. ¶ 3.) Cortes opened
 3   the required accounts, including a checking account, and signed a membership
 4   application. (Id.; Dkt. No. 29-1, Davis Am. Decl. ¶ 7; id., Ex. B.) The Truth in Savings
 5   Disclosure and Agreement (“Agreement”) is a standard form and according to
 6   Defendant’s practice and policy, it is given to each new member when opening an
 7   account and signing a membership application. (Dkt. No. 29-1, Davis Am. Decl. ¶¶ 3, 4;
 8   id., Ex. A.) The Agreement contains an arbitration clause stating, “[i]n the event a
 9   dispute arises under this Agreement or with respect to the obligation of either party under
10   this Agreement, the issue shall be submitted to binding arbitration under the rules then
11   prevailing of the American Arbitration Association and the judgment upon the aware may
12   be entered and enforced in any court of competent jurisdiction. (Dkt. No. 29-1, Davis
13   Am. Decl., Ex. A at 11.) Plaintiff asserts he was not provided the Agreement and no
14   representative of Defendant discussed the Agreement with him. (Dkt. No. 30-1, Cortes
15   Decl. ¶¶ 4, 5.)
16                                              Discussion
17   A.     Federal Arbitration Act
18          Under the Federal Arbitration Act (“FAA”), arbitration agreements “shall be valid,
19   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the
20   revocation of any contract.” 9 U.S.C. § 2. “[A] party aggrieved by the alleged failure,
21   neglect, or refusal of another to arbitrate under a written agreement for arbitration may
22   petition any United States district court . . . for an order directing that . . . arbitration
23   proceed in the manner provided for in such agreement.” 9 U.S.C. § 4. The United States
24   Supreme Court has stated that there is a federal policy favoring arbitration agreements.
25   Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). Federal
26   policy is “simply to ensure the enforceability, according to their terms, of private
27   agreements to arbitrate.” Volt Info. Sciences, Inc. v. Bd. of Trustees of Leland Stanford
28   Jr. Univ., 489 U.S. 468, 476 (1989). Courts are also directed to resolve any “ambiguities

                                                      2
                                                                                      20CV2375-GPC(DEB)
 1   as to the scope of the arbitration clause itself . . . in favor of arbitration.” Id. 9 U.S.C. § 2
 2   is described as reflecting a “liberal federal policy favoring arbitration” and the
 3   “fundamental principle that arbitration is a matter of contract.” AT&T Mobility LLC v.
 4   Concepcion, 563 U.S. 333, 339 (2011) (citations omitted).
 5         “[A]rbitration is a matter of contract and a party cannot be required to submit to
 6   arbitration any dispute which he has not agreed so to submit.” AT & T Tech., Inc. v.
 7   Commc'n Workers of Am., 475 U.S. 643, 648 (1986); Chiron Corp. v. Ortho Diagnostic
 8   Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (“it is a way to resolve those disputes-but
 9   only those disputes-that the parties have agreed to submit to arbitration.”). In interpreting
10   an arbitration agreement, the courts must “apply ordinary state-law principles that govern
11   the formation of contracts.” Wolsey, Ltd. v. Foodmaker, Inc., 144 F.3d 1205, 1210 (9th
12   Cir. 1998) (quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).
13   On a motion to compel arbitration, the court may consider evidence outside the
14   pleadings. Macias v. Excel Bldg. Servs. LLC, 767 F. Supp. 2d 1002, 1007 (N.D. Cal.
15   2011) (“While the Court may not review the merits of the underlying case ‘[i]n deciding
16   a motion to compel arbitration, [it] may consider the pleadings, documents of uncontested
17   validity, and affidavits submitted by either party.’”) (quoting Ostroff v. Alterra
18   Healthcare Corp., 433 F. Supp. 2d 538, 540 (E.D. Pa. 2006)).
19         On a motion to compel arbitration, the court’s role is limited to deciding: “(1)
20   whether there is an agreement to arbitrate between the parties; and (2) whether the
21   agreement covers the dispute.” Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir.
22   2015). If these conditions are satisfied, the court is without discretion to deny the motion
23   and must compel arbitration. 9 U.S.C. § 4; Dean Witter Reynolds, Inc. v. Byrd, 470 U.S.
24   213, 218 (1985) (“By its terms, the [FAA] leaves no place for the exercise of discretion
25   by a district court, but instead mandates that district courts shall direct the parties to
26   proceed to arbitration.”).
27   ///
28   ///

                                                     3
                                                                                    20CV2375-GPC(DEB)
 1   B.       Analysis
 2            Defendant moves to compel arbitration of Plaintiff’s individual claims because he
 3   agreed to arbitrate all disputes by way of the Truth in Savings Disclosure and Agreement
 4   (“Agreement”) that is given to all customers when an account is opened. (Dkt. No. 29 at
 5   4-5.1) Plaintiff responds that there was no agreement to arbitrate because he was unaware
 6   of the Agreement and did not consent to arbitration. (Dkt. No. 30 at 11.)
 7            “[T]he party seeking to compel arbitration[] has the burden of proving the
 8   existence of an agreement to arbitrate by a preponderance of the evidence.” Knutson v.
 9   Sirius XM Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014) (citing Rosenthal v. Great W.
10   Fin. Sec. Corp., 14 Cal. 4th 394, 413 (1996)). “It is undisputed that under California law,
11   mutual assent is a required element of contract formation.” Knutson, 771 F.3d at 565; see
12   Cal. Civ. Code, §§ 1550, 1565. Mutual assent may be manifested through “written or
13   spoken words, or by conduct,” and acceptance can be implied through action or inaction.
14   Id. (citation omitted). The mutual consent necessary to form a contract “is determined
15   under an objective standard applied to the outward manifestations or expressions of the
16   parties, i.e., the reasonable meaning of their words and acts, and not their unexpressed
17   intentions or understandings.” Deleon v. Verizon Wireless, LLC, 207 Cal. App. 4th 800,
18   813 (2012) (citation omitted). “Although mutual consent is a question of fact, whether a
19   certain or undisputed state of facts establishes a contract is a question of law for the
20   court.” Id. “[A]n offeree, knowing that an offer has been made to him but not knowing
21   all of its terms, may be held to have accepted, by his conduct, whatever terms the offer
22   contains” but “when the offeree does not know that a proposal has been made to him this
23   objective standard does not apply.” Windsor Mills, Inc. v. Collins & Aikman Corp. 25
24   Cal. App. 3d 987, 992-93 (1972). “This principle of knowing consent applies with
25   particular force to provisions for arbitration.” Id. at 993.
26
27
28   1
         Page numbers are based on the CM/ECF pagination.

                                                       4
                                                                                  20CV2375-GPC(DEB)
 1         In this case, the parties dispute whether Plaintiff was given the Agreement when he
 2   opened his account and whether he assented to the arbitration provision contained in the
 3   Agreement. According to Defendant, the Agreement is a standard form given to every
 4   customer when they open an account. (Dkt. No. 29-1, Davis Am. Decl. ¶ 3; id., Ex. A.)
 5   In 2017, it was Defendant’s policy to provide the Agreement to the customer prior to
 6   signing the membership application. (Id. ¶ 4.) Customers are advised to review the
 7   Agreement and inquire with any questions and each new customer agrees to abide by the
 8   terms and conditions of the Agreement. (Id. ¶¶ 5, 6.) Based on this, Defendant maintains
 9   that when Plaintiff signed the membership application, (id., Ex. B), he opened an account
10   and expressly agreed to the terms and conditions of the Agreement. (Id. ¶ 7.)
11         In response, Plaintiff states, to his knowledge, that when he opened his account, no
12   representative of Defendant provided him or discussed with him a document called the
13   “Truth in Savings Disclosure and Agreement.” (Dkt. No. 30-1, Cortes Decl. ¶ 4.) The
14   folder of materials he received from the Cabrillo representative who assisted with his
15   loan also did not contain the Agreement. (Id. ¶ 5.) Plaintiff states he was unaware that
16   he would be required to arbitrate any claims concerning his account and he did not enter
17   into any agreement with Defendant to arbitrate any legal claims he might have pursuant
18   to his account. (Id. ¶ 7.)
19         While Plaintiff signed the 2017 membership application, it does not contain an
20   arbitration agreement. (Dkt. No. 29-1, Davis Am. Decl., Ex. B.) The membership
21   application also does not incorporate by reference the Agreement which contains the
22   arbitration clause. Besides company practice and policy, Defendant does not provide any
23   evidence that it provided Plaintiff with the Agreement and that he assented to the terms in
24   the Agreement on the day he opened his account. Defendant’s representative even
25   testified that there is no documentation that shows Plaintiff actually received the
26   Agreement or that he agreed to be bound by it. (Dkt. No. 30-3, Davis Depo. at 65:15-21;
27   87:18-88:10.) Therefore, because Defendant has failed to offer evidence that Plaintiff
28   was given the Agreement and assented to the terms in the Agreement, Defendant has

                                                   5
                                                                                20CV2375-GPC(DEB)
 1   failed to demonstrate by a preponderance of the evidence that there was an agreement to
 2   arbitrate. See Knutson, 771 F.3d at 565. Accordingly, because there was no agreement to
 3   arbitrate, the Court DENIES Defendant’s motion to compel arbitration.2
 4                                                 Conclusion
 5          Based on the above, the Court DENIES Defendant’s motion to compel arbitration.
 6   The hearing set on July 2, 2021 shall be vacated.
 7          IT IS SO ORDERED.
 8   Dated: June 24, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
     2
25     Because the Court denies the motion to compel arbitration because there was no valid arbitration
     agreement, the Court declines to address Plaintiff’s additional arguments that the arbitration clause is
26   unconscionable, that the dispute exceeds the scope of the arbitration clause and that Defendant waived
     its right to enforce the arbitration clause. See Doherty v. Barclays Bank Delaware, Case No.: 16-cv-
27   01131-AJB-NLS, 2017 WL 588446, at *4 n. 8 (S.D. Cal. Feb. 14, 2017) (declining to address the
     parties' arguments concerning the scope of the Agreement and waiver by conduct because it denied
28   motion to compel arbitration for failing to demonstrate that a valid arbitration agreement existed).

                                                         6
                                                                                           20CV2375-GPC(DEB)
